ALLOWANCE
Claims 1-20 are allowed. Claims 21-23 were canceled. Claims 1, 11 and 20 are the Independent claims.
This application claims priority to PCT/US2018/045539 filed 8/7/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The claims describe processing a free-form natural language text from a first user that requests information about the availability of a second user at a particular time. An automated assistant then accesses a first and second data sources that are controlled and related to the second user and further contain sufficient data to ascertain information regarding the second user’s availability. The first data source has a first privacy score and the second data source has a second privacy score. An aggregate privacy score is calculated to determine the possibility of providing a response to the request using the first and second privacy scores. The client device operated by the first user then responds to the request upon satisfying a privacy criterion that was established for the second user with respect to the first user. These features ensure that only users that are identified has part of the privacy criterion are able to receive responses to a user availability request by the automated assistant thereby protecting the sharing of sensitive data.
The cited art of Brown (U.S. Pub 2014/0337048) discloses a virtual assistant that processes patient healthcare requests using natural language processing (see abstract). In Fig. 6 the automated assistant notifies the user that an opening at 3pm is available with the Patient’s Doctor. Nowhere does Brown teach or suggest that an aggregate privacy score based on two separate data sources is used to determine if a response by the automated assistant should be made according to a privacy criterion established by the Doctor with respect to that Patient.
The cited art of Roosenraad (U.S. 10,116,676) discloses collecting third party user activity data by a service provider that is correlated to subscribers (see abstract). Further teaches determining aggregate scores stored at a profile database (see col. 16, lines 13-25). However nowhere does Roosenraad teach or suggest that the aggregate scores are related to sharing of requested sensitive information of another user such as their available time. Nor does it teach that the “another user” ever established any privacy criteria with respect to the requesting user.
Furthermore none of the cited art teaches or suggest the claimed features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/19/2022